Case 1:20-cv-03809-NRN Document 1 Filed 12/28/20 USDC Colorado Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03809

KENITH DELESLINE,

        Plaintiff,

       v.
SONNY PERDUE, Secretary,
U.S. Department of Agriculture,
Forest Service,

        Defendant.
_________________________________________________________________________________________________________

                          VERIFIED COMPLAINT AND JURY DEMAND
_________________________________________________________________________________________________________

        Plaintiff Kenith DeLesline, by and through his undersigned counsel, Marisa Williams

of Williams & Rhodes LLP, alleges:

                                           JURISDICTION

        1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1343. This

action is authorized and instituted pursuant to Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e et seq. (“Title VII”); the Rehabilitation Act of 1973, as amended,

29 U.S.C. § 791 et seq. (“Rehabilitation Act”); the Americans with Disabilities Act, as

amended, 42 U.S.C. § 12101 et seq. (“ADA”); and the Equal Access to Justice Act, 28 U.S.C. §

2412, et. seq. (“EAJA”).

        2. The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the District of Colorado.

                               JURISDICTIONAL PREREQUISITES

        3. At all times relevant hereto, Plaintiff Kenith DeLesline (“Plaintiff”) was a federal
Case 1:20-cv-03809-NRN Document 1 Filed 12/28/20 USDC Colorado Page 2 of 11




civilian employee of the United States Department of Agriculture, Forest Service Job Corps

(hereinafter “Job Corps” or “the Agency”).

       4. On August 23, 2013, Plaintiff filed an informal administrative Equal Employment

Opportunity (“EEO”) complaint against the Job Corps alleging disability discrimination

under the Rehabilitation Act/ADA, race discrimination under Title VII, and retaliation.

       5. On November 5, 2013, the Agency notified Plaintiff that it had completed

processing of his informal EEO complaint and that he had the right to file a formal EEO

complaint against the Agency.

       6. On November 17, 2013, Plaintiff timely filed his formal EEO complaint against Job

Corps alleging disability and race discrimination and retaliation in violation of the

Rehabilitation Act/ADA and Title VII. The Agency assigned Case Number FS-2013-00914 to

Plaintiff’s complaint (the “Complaint”).

       7. The Agency provided Plaintiff with a copy of its report of investigation into the

Complaint on April 18, 2014.

       8. On May 10, 2014, Plaintiff timely filed a request for a hearing before the Equal

Employment Opportunity Commission (“EEOC”) on his Complaint.

       9. On May 15, 2015, the Agency filed a motion for summary judgment with the EEOC

in Case Number 490-2014-00137X.

       10. On August 31, 2020, an EEOC Administrative Judge issued an Order granting the

Agency summary judgment in EEOC Case Number 490-2014-00137X.

       11. On September 28, 2020, Plaintiff received the Job Corps’ Final Agency Decision

(“FAD”) accepting the EEOC Administrative Judge’s Order.


                                               2
Case 1:20-cv-03809-NRN Document 1 Filed 12/28/20 USDC Colorado Page 3 of 11




       12. Pursuant to 29 C. F. R. §1614.407(a) and as described in the FAD, Plaintiff

Kenith DeLesline has the right to pursue his Complaint in a trial de novo in the U.S. District

Court for the District of Colorado within ninety days of receipt of the FAD.

       13. Pursuant to 29 C.F.R. §1614.407(a), and as set forth above, Plaintiff has satisfied

the jurisdictional prerequisites for filing this action and has exhausted his administrative

remedies for each claim filed herein.

                                           PARTIES

       14. Plaintiff Kenith DeLesline is a citizen of the United States and a resident of and

domiciled in the State of Arkansas.

       15. Defendant Sonny Perdue is the Secretary of the U.S. Department of Agriculture.

The Department of Agriculture has continuously been an employer within the meaning of

the ADA and the Rehabilitation Act.

       16. The Forest Service Job Corps, a component of the USDA, operates multiple Job

Corps Centers throughout the United States. At the time of the events at issue in this case,

the Job Corps operated 28 such Centers.

       17. The Job Corps’ National Office, which directs and manages the operations of all

Forest Service Job Corps Centers, is located in the State of Colorado.

                                  FACTUAL ALLEGATIONS

       18. Plaintiff Kenith DeLesline is African American.

       19. Plaintiff has medically diagnosed physical conditions that substantially

limit one or more major life activities including, but not limited to, walking, thinking,

breathing, performing manual tasks, caring for himself and working.


                                               3
Case 1:20-cv-03809-NRN Document 1 Filed 12/28/20 USDC Colorado Page 4 of 11




       20. Plaintiff has a record of being disabled as he informed his Job Corps managers of

his disabilities in 2011 and began requesting reasonable accommodations for those

disabilities (including a job transfer) in January 2012.

       21. The Agency knew Plaintiff had one or more disabilities because the National

Office Director, together with the Executive Leadership team, considers and decides all

employee requests for reasonable accommodations, transfers and reassignments.

       22. The Job Corps National Office denied Mr. DeLesline’s requests for reasonable

accommodation and deprived him of such an accommodation between January 2012 and

March 2013.

       23. Mr. DeLesline filed an informal administrative EEO complaint against the Job

Corps (Agency case number FS-2012-00408) alleging disability discrimination (failure to

provide him with reasonable accommodations), race discrimination and retaliation in

March 2012. While that complaint was pending, the Agency continued to discriminate and

retaliate against him, so Plaintiff filed two additional complaints (FS-2013-00060 and FS-

2013-00445).

       24. The EEOC consolidated Plaintiff’s three administrative complaints into one

action and assigned it EEOC Case No. 490-2013-00042X.

       25. In August 2014, an EEOC Administrative Judge conducted a hearing in EEOC

Case No. 490-2013-00042X. At the conclusion of that case the Administrative Judge orally

informed the parties that Plaintiff had prevailed on his disability discrimination (failure to

accommodate) claim and that a final decision would issue after the parties briefed the

matter of damages.


                                               4
Case 1:20-cv-03809-NRN Document 1 Filed 12/28/20 USDC Colorado Page 5 of 11




       26. On May 7, 2015, the EEOC issued a written decision in EEOC Case No. 490-2013-

00042X, finding the Job Corps liable for disability discrimination because, among other

things, it failed to properly engage in the interactive process and denied Plaintiff a

reasonable accommodation for his disability between January 2012 and March 2013.

       27. The EEOC ordered the Job Corps to: provide Plaintiff the first reasonable

accommodation he requested (reassignment and relocation to his former position at Cass

Job Corps Center); take disciplinary action against the National Office managers involved in

the discrimination; pay Plaintiff past pecuniary damages; restore 442 hours of leave to

Plaintiff; and pay him compensatory damages, attorneys fees and costs.

       28. During each year of his employment, the Job Corps has reviewed Plaintiff Kenith

DeLesline’s performance and determined that he successfully performed the essential

functions of his position.

       29. As described supra, ¶¶ 4-6 Plaintiff filed an informal complaint against the Job

Corps in August 2013, and a formal complaint in November 2013 (FS-2013-00914, EEOC

No. 490-2014-00137X) alleging the Agency continued to subject him to disability and race

discrimination and retaliation.

       30. Plaintiff asserted in his administrative complaint, and reasserts here, that he

was subjected to continuing harassment and a hostile work environment by his supervisor

Charles Root. Mr. Root (who was also an alleged discriminating official in EEOC Case No.

490-2013-00042X): repeatedly instructed Plaintiff to issue orders to subordinate

employees, only to subsequently countermand those orders; excluded him from meetings

with subordinate employees concerning matters for which he was responsible; ordered


                                               5
Case 1:20-cv-03809-NRN Document 1 Filed 12/28/20 USDC Colorado Page 6 of 11




him to move out of his executive office and find a new office on the other side of the center;

demanded unnecessary and unduly burdensome medical information from Plaintiff;

threatened to place him in AWOL (absent without leave) status and remove his supervisory

authority; unilaterally decided to “accommodate” Plaintiff by issuing “no contact” orders to

subordinate staff which interfered with his ability to do his job; and disclosed Plaintiff’s

private medical information and detailed confidential information about his discrimination

complaints to a subordinate employee.

       31. Plaintiff asserted in his administrative complaint, and reasserts here, that

National Office managers Tina Terrell and Peggy Hendren also contributed to the ongoing

harassment and hostile work environment because they failed to respond to his requests

for help with and complaints about Mr. Root’s discriminatory conduct, and they subjected

him to disparate treatment with respect to his detail assignment as the acting Center

Director at Columbia Basin Job Corps Center.

       32. Plaintiff asserted in his administrative complaint, and reasserts here, that on

April 12, 2013, he applied for the Center Director position at Pine Knot Job Corps Center

under vacancy announcement number 13-51070003-1612-12/13G-SB. The Agency

determined that Plaintiff was qualified for that position. The Agency interviewed Plaintiff

for that position. The Agency did not select Plaintiff for the position. Instead, the Agency

selected a Caucasian, non-disabled employee for the job. Unlike Plaintiff, the employee

selected for the position had not engaged in any prior EEO activity.

       33. Plaintiff asserted in his administrative complaint, and reasserts here, that on

April 30, 2013, he applied for the Center Director position at Columbia Basin Job Corps


                                               6
Case 1:20-cv-03809-NRN Document 1 Filed 12/28/20 USDC Colorado Page 7 of 11




Center under vacancy announcement number 13-51070003-2987G-NR. The Agency

determined that Plaintiff was qualified for that position. The Agency interviewed Plaintiff

for that position. The Agency did not select Plaintiff for the position. Instead, the Agency

selected a Caucasian, non-disabled employee for the job. Unlike Plaintiff, the employee

selected for the position had not engaged in any prior EEO activity.

                                  FIRST CLAIM FOR RELIEF

        (Harassment/Hostile Work Environment Based on Race and/or Disability)

       34. Plaintiff incorporates paragraphs 1-33 of this Verified Complaint as if set forth

fully herein.

       35. Plaintiff is a member of at least two statutorily protected classes based on his

race (African American) and his physical disabilities.

       36. Defendant was aware of Plaintiff’s race and physical disabilities.

       37. Defendant subjected Plaintiff to unwelcome and offensive conduct based on his

race and/or his disabilities.

       38. Defendant’s conduct was sufficiently severe or pervasive that it altered the

terms, conditions and privileges of Plaintiff’s employment and created an abusive work

environment.

       39. Additionally, Defendant subjected Plaintiff to different terms and conditions of

employment, and failed to select him for two promotional positions, based on his race

and/or disabilities.

       40. As a proximate result of Defendant’s discriminatory actions, Plaintiff suffered

lost wages; job opportunities; privileges; benefits; tenure; and seniority. Plaintiff has also


                                               7
Case 1:20-cv-03809-NRN Document 1 Filed 12/28/20 USDC Colorado Page 8 of 11




suffered physical illness; emotional injury; damage to his reputation; pecuniary and

nonpecuniary damages; and other losses and injuries.

                                SECOND CLAIM FOR RELIEF

                    (Disparate Treatment Based on Race and/or Disability)

       41. Plaintiff incorporates paragraphs 1-40 of this Verified Complaint as if set forth

fully herein.

       42. On April 12, 2013, Plaintiff applied for the Center Director position at Pine Knot

Job Corps Center. The Agency determined that Plaintiff was qualified for that position. The

Agency interviewed Plaintiff for that position. The Agency did not select Plaintiff for the

position.

       43. The Agency selected someone outside Plaintiff’s protected classes for the

position of Center Director for the Pine Knot Job Corps Center. The Job Corps selected a

Caucasian, non-disabled employee for the position.

       44. April 30, 2013, Plaintiff applied for the Center Director position at Columbia

Basin Job Corps Center. The Agency determined that Plaintiff was qualified for that

position. The Agency interviewed Plaintiff for that position. The Agency did not select

Plaintiff for the position.

       45. The Agency selected someone outside Plaintiff’s protected classes for the

position of Center Director for the Columbia Basin Job Corps Center. The Job Corps selected

a Caucasian, non-disabled employee for the position.




                                               8
Case 1:20-cv-03809-NRN Document 1 Filed 12/28/20 USDC Colorado Page 9 of 11




       46. As a proximate result of Defendant’s discriminatory actions, Plaintiff suffered

lost wages; promotion; job opportunities; privileges; benefits; tenure; and seniority.

Plaintiff has also suffered physical illness; emotional injury; damage to his reputation;

pecuniary and nonpecuniary damages; and other losses and injuries.

                                 THIRD CLAIM FOR RELIEF

          (Retaliation in Violation of Title VII, the Rehabilitation Act and the ADA)

       47. Plaintiff incorporates paragraphs 1-46 of this Verified Complaint as if set forth

fully herein.

       48. Plaintiff engaged in Title VII, Rehabilitation Act/ADA protected activity when he

sought reasonable accommodations and filed and pursued administrative EEO complaints

alleging race discrimination, disability discrimination and retaliation.

       49. After he engaged in statutorily protected activity, and because of such activity,

the Job Corps subjected Plaintiff to the harassing conduct and disparate treatment

described above.

       50. Defendant’s retaliatory conduct affected the terms, conditions and privileges of

Plaintiff’s employment and was harmful to the point that it could well discourage a

reasonable worker from making or supporting a charge of discrimination.

       51. As a proximate result of Defendant’s retaliatory conduct, Plaintiff suffered lost

wages; promotions; job opportunities; privileges; benefits; tenure; and seniority. Plaintiff

has also suffered physical illness; emotional injury; damage to his reputation; pecuniary

and nonpecuniary damages; and other losses and injuries.

       WHEREFORE, Plaintiff Kenith DeLesline respectfully requests that this Court enter


                                               9
Case 1:20-cv-03809-NRN Document 1 Filed 12/28/20 USDC Colorado Page 10 of 11




judgment in his favor and against the Defendant, and award him all relief as allowed by law,

including, but not limited to:

       a. Retroactive appointment to the position of Job Corps Center Director, GS-13;

       b. Back pay and all attendant benefits;

       c. Compensatory damages including, but not limited to, those for physical and

emotional injury, distress, loss of reputation and embarrassment;

       d. Pecuniary damages for losses and expenses incurred as a result of the

discriminatory and retaliatory treatment;

       e. Restoration of all leave hours Plaintiff used due to the effects of the

discriminatory and retaliatory conduct;

       f. Pre-judgment and post-judgment interest at the highest lawful rate;

       g. Tax enhancement;

       h. Attorney fees and costs; and

       i. Such other and further relief as justice allows.

       PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE



                                       VERIFICATION

       I declare pursuant to 28 U.S.C. §1746, under penalty of perjury, that the foregoing

factual allegations are true and correct.



Dated this 28th day of December, 2020.             s/Kenith DeLesline
                                                   Kenith DeLesline



                                              10
Case 1:20-cv-03809-NRN Document 1 Filed 12/28/20 USDC Colorado Page 11 of 11




Respectfully submitted this 28th day of December, 2020.

                                         By:     Counsel for Plaintiff Kenith DeLesline

                                                 s/Marisa Williams
                                                 Marisa Williams
                                                 Williams & Rhodes LLP
                                                 7887 E. Belleview Ave. #1100
                                                 Englewood, CO 80111
                                                 303-220-0303
                                                 303-840-7370 (fax)
                                                 Mlw@williamsandrhodes.com




Plaintiff’s Address: 215 Fanes Creek Road
                     Ozark, AK 72949




                                            11
